DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I and the species of basic fibroblast growth factor in the reply filed on May 11, 2021 is acknowledged.
Claims 179-182 and 187-193 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. 
Claims 174-178 and 183-186 are examined upon their merits.

Priority
This application is the national stage entry of PCT/JP2017/019757 filed on May 26, 2017 and claiming the benefit of Japanese patent application JP2016-10522 filed on May 26, 2016.  Claims 174-178 and 183-186 have been given an earliest effective filing date of May 26, 2016.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on February 5, 2019, February 3, 2020 and June 5, 2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 177, 178 and 186 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 178 depends from claim 174, which is directed to a medium supplement composition of matter comprising a TGF-beta receptor inhibitor and a protein kinase C (PKC) inhibitor.  Claim 178, however, recites a method step/process: “is added to a basal medium …”. A single claim which claims both an product and the process is indefinite under 35 U.S.C. 112, second paragraph. ** > See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303 (Fed. Cir. 2011). In Katz, a claim directed to “A system with an interface means for providing automated voice messages…to certain of said individual callers, wherein said certain of said individual callers digitally enter data” was determined to be indefinite because the italicized claim limitation is not directed to the system, but rather to actions of the individual callers, which creates confusion as to when direct infringement occurs. In re Katz, 639 F.3d at 1318 (citing IPXL Holdings v. Amazon.com, Inc., 430 F.2d 1377, 1384, 77 USPQ2d 1140, 1145 (Fed. Cir. 2005), in which a system claim that recited “an input means” and required a user to use the input means was found to be indefinite 
	Claims 177 and 186 are indefinite wherein they recite the medium supplement according to Claim 174 or the medium according to Claim 183, “which does not contain albumin, 2-mercaptoethanol, transferrin, or ethanolamine.”  It is unclear if the claim excludes any one of the listed compounds (ex. does not contain 2-mercaptoethanol in light of  supplements 1, 2, 4-9, 11-15 and 17-19 of Table 1 of the specification; or does not contain transferrin as taught by supplements 1-6 of Table 1); or, if this is intended to mean the supplement does not contain all four of the listed elements.  This rejection may be obviated by stating: “does not contain albumin, 2-mercaptoethanol, transferrin, and ethanolamine”; or language along the lines of: “does not contain any one of the group consisting of albumin, 2-mercaptoethanol, transferrin, and ethanolamine.”
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:


Claim 178 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends.    As stated above the claim does not further limit the medium supplement itself, but implies a process in which the supplement is added to a medium.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 174, 176-178, 183, and 185-186 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Biswas et al., International Journal of Molecular Sciences, 17, 226, published February 6, 2016.

The reference does not explicitly state that the medium for generating ciN excludes ascorbic acid or derivatives thereof (claims 176, 178 and 185) or excludes albumin, 2-mercaptoethanol, transferrin or ethanolamine.  The reference does teach that chemical induction typically occurs under “defined culture conditions” (Abstract) which includes serum-free medium in order to eliminate cross talk of signaling molecules.
Absent evidence to the contrary, the Patent owner' s burden under the circumstances were described in In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-434 (CCPA 1977) as follows:
Where, as here, the claimed and prior art products are identical or substantially identical,  the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. . . . Whether the rejection is based on ‘inherency’ under 35 U.S.C. § 102, on ‘prima facie obviousness’ under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art products [footnote omitted].
Thus, the burden of proof falls upon Applicant to demonstrate that the medium supplement/medium of the prior art reference does not possess the claimed characteristics of not 
The invention of claims 174, 176-178, 183, and 185-186 fails to distinguish over compositions of matter disclosed in the prior are, therefore, the claims are rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 174-178 and 183-186 are rejected under 35 U.S.C. 103 as being unpatentable over Biswas et al. as applied to claims 174, 176-178, 183, and 185-186 above, and further in view of .
The reasons why Biswas teaches the compositions of claims 174, 176-178, 183, and 185-186 are discussed above.  The only element that Biswas does not specifically teach are the requirements of claims 175 and 184, wherein the composition further comprises “at least one selected from the group consisting of insulin, selenic acid, basic fibroblast growth factor and heparan sulfate.”  Applicant has elected basic fibroblast growth factor for initial prosecution.
The ‘806 publication states: “Described herein are media specifically formulated to support differentiation of hPSCs into caudal lateral epiblasts, posterior neuroectoderm, or neuroepithelium patterned to various positional fates along the rostrocaudal axis, i.e., brainstem at the rostral end to lumbar/sacral spinal cord on the caudal end, which is reflected by Hox gene expression patterns as mentioned above” (pg. 7, paragraph [0077]).  The reference teaches an initial medium “referred to as a ‘Hox-Start’ medium comprises a fully defined base medium as described above plus an activator of beta-catenin pathway signaling and an FGF selected from among FGF2, FGF8a, FGF8b, FGF8f, FGF17, or FGF18 where the medium is substantially free of a TGF beta signaling activator (e.g., Nodal or TGF beta )” (pg. 8, paragraph [0088], emphasis added).  Thus, the reference teaches the instantly elected basic fibroblast growth factor (a.k.a. FGF2).  The reference expressly teaches a basal medium composition for neural differentiation comprising” Sodium Selenite 14 µg/L,  Insulin 19.4 mg/L,  and mg/L Transferrin 10.7 mg/L (pg. 7, Table 2).   
Thus, the reference teaches media for neural differentiation comprising several of the elements claimed: the elected bFGF, insulin,  and selenic acid (claims 175 and 184). In certain 
A person having ordinary skill in the art would be able to combine culture medium elements known for neural differentiation by routine experimentation; no undue further experimentation would be required to merely combine elements each of which are taught by the art to be useful for the same purpose. Section 2144.06 of the MPEP provides guidance as to obviousness of art recognized equivalence for the same purpose.  The court has held that it is obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose.  No specific teaching or suggestion is needed for combination – the idea of combining them flows logically from their having been individually taught in the prior art as useful for the same purpose.  See In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).
Therefore the composition of matter claimed is prima facie obvious in view of the medium or medium supplements known in the art for neural stem cell induction.

Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACEY NEE MACFARLANE whose telephone number is (571)270-3057.  The examiner can normally be reached on M-F 8-5 & most Saturdays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.